Exhibit 10(C)

VF CORPORATION 1996 STOCK COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION CERTIFICATE

FOR NON-EMPLOYEE DIRECTORS

(Nine Years Exercise)

Optionee:

Date of Grant:

Number of Shares:

Option Price Per Share:

THIS IS TO CERTIFY that on the above Date of Grant, VF CORPORATION, a
Pennsylvania corporation (the “Corporation”), granted to the named Optionee a
Non-Qualified Stock Option, subject to the terms and conditions of the 1996
Stock Compensation Plan (the “Plan”), which is incorporated herein by reference.
This Option shall not be treated as an Incentive Stock Option. The Optionee may
purchase from the Corporation the Number of Shares of its Common Stock at the
Option Price Per Share identified above, subject, however, to the following
terms and conditions.

1. Subject to paragraph 2 below:

 

  (a) Unless the exercise date of this Option is accelerated in accordance with
Article X of the Plan, this Option shall only be exercisable for a period of
nine years, commencing on the first anniversary of the Date of Grant and ending
upon the expiration of ten years from the Date of Grant;

 

  (b) This Option shall only be exercisable so long as the Optionee remains a
director of the Corporation; and

 

  (c) In the event that the Optionee’s service as a director of the Corporation
is terminated at any time prior to the exercise of this Option for any reason,
all of the Optionee’s rights, if any then remain, under this Option shall be
forfeited and this Option shall terminate immediately.

2. The provisions of paragraph 1 of this Certificate to the contrary
notwithstanding, upon the termination of the Optionee’s service as a director of
the Corporation at any time prior to the expiration of ten years from the Date
of Grant of this Option by reason of retirement, permanent and total disability,
death, or under mutually satisfactory conditions, this Option may be exercised
during the following periods: (a) the 36 month period following the date of
retirement or permanent and total disability, (b) the 36 month period following
the date of the Optionee’s death or termination under mutually satisfactory
conditions and (c) the 36 month period following the date of the Optionee’s
death during a period specified in (a) or (b) above after terminating service as
a director for a reason specified in such (a) or (b). Upon the termination of
the Optionee’s service as a director of the Corporation due to death or
permanent and total disability, any unvested portion of the Option will vest and
become immediately exercisable in full and will remain exercisable as described
in the preceding sentence. In no event, however, shall this Option be
exercisable after the expiration of ten years from the Date of Grant.

3. During the life of the Optionee, this Option may only be exercised by the
Optionee, except as otherwise provided in the Plan. The Optionee is responsible
for all applicable taxes. The exercise of this Option is subject to the
Corporation’s policies regulating trading by directors, including any applicable
“blackout” periods when trading is not permitted.

4. This Option shall be exercised by written notice to the Corporation stating
the number of shares with respect to which it is being exercised and,
accompanied by payment of the full amount of the Option Price for the number of
shares desired by a check payable to the order of the Corporation, or, if
acceptable to the Committee which administers the Plan, by delivery of a

 

1



--------------------------------------------------------------------------------

cash equivalent or surrender or delivery to the Corporation of shares of its
Common Stock or by a combination of a check and shares of Common Stock. The
exercise date of this Option shall be the date upon which the notice of exercise
is received by the Corporation with full payment of the Option Price. In
addition, this Option may be exercised on behalf of the Optionee by a designated
brokerage firm in accordance with the terms of the Plan and the rules of the
Committee.

5. This Option is subject to the Corporation’s Forfeiture Policy for Equity and
Incentive Awards in the Event of Restatement of Financial Results as in effect
at the date of this Option. Such Policy imposes conditions that may result in
forfeiture of the Option or the proceeds to you resulting from the Option (a
so-called “clawback”) in certain circumstances if the Corporation’s financial
statements are required to be restated as a result of misconduct.

6. This Certificate, including the rights and obligations of the Optionee and
the Corporation hereunder, is subject in all respects to the Plan, which shall
be controlling in the event of any inconsistency with or omission from this
Certificate.

 

VF CORPORATION By:  

 

  Eric C. Wiseman   Chairman, President and Chief Executive Officer

 

2